      Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                      Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.



     ORDER DENYING MOTION FOR CONTEMPT AND OTHER SANCTIONS

       THIS MATTER comes before the Court on Plaintiff’s Motion for Contempt and

Other Sanctions Against Robin Goble and Daniel Lopez for Nonappearance at

Depositions. Doc. 359. Having reviewed the Motion and the attendant briefing (docs.

372, 386), the Court finds that Ms. Goble and Dr. Lopez were not properly served with

subpoenas to attend their depositions. Consequently, the Court DENIES the Motion.


       I.     FACTUAL BACKGROUND

       On June 10, 2020, Plaintiff contacted Defendants’ counsel to obtain dates of

availability to depose several party and non‐party witnesses, including Robin Goble

and Daniel Lopez. Doc. 359‐1 at 8. Defendants’ counsel informed Plaintiff on June 24,

2020 that Defendants would not make Ms. Goble available for deposition and that dates

of availability were pending for Dr. Lopez. Doc. 359‐1 at 6. On July 1, 2020, Plaintiff

sent a “third and final request” for dates of availability for Ms. Goble and Dr. Lopez.
     Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 2 of 7




Doc. 359‐1. On July 7, 2020, Plaintiff delivered to the offices of Conklin, Woodcock &

Zeigler, P.C. notice and subpoenas for the depositions of Ms. Goble and Dr. Lopez to

take place on July 21, 2020. Docs. 359‐4, 359‐5, 359‐6, 359‐7.

       On July 15, 2020, Defendants’ counsel informed Plaintiff of Defendants’ intention

to file a motion for protective order regarding the deposition of Ms. Goble and provided

alternate dates of availability for the deposition of Dr. Lopez. Doc. 359‐9 at 3. Plaintiff

stated that the motion for protective order was opposed and refused to reschedule Dr.

Lopez’s deposition. Doc. 359‐9 at 2–3. The next day, Defendants filed their motion for

protective order and to quash the subpoena of Ms. Goble on the grounds that any

relevant information possessed by Ms. Goble is protected by attorney‐client privilege.

Doc. 344. On July 20, 2020, Plaintiff informed Defendants’ counsel that he would move

forward with the depositions scheduled for the next day, arguing that Defendants’

notices of non‐appearance filed five days beforehand “d[id] not stay” the depositions.

Doc. 359‐13. Plaintiff proceeded with the depositions and recorded the nonappearances

of Ms. Goble and Dr. Lopez. Docs. 359‐14, 359‐15.

       On August 24, 2020, the Court issued an order (hereinafter, “August 24 Order”),

granting Defendants’ motion for protective order and to quash the subpoena of Ms.

Goble, finding that Plaintiff had not met his burden of establishing a need to depose

Defendants’ former counsel. Doc. 371 at 5–6, 8. The Court rejected Plaintiff’s argument

that the motion could not be granted because it was not filed at least seven days before


                                              2
      Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 3 of 7




the scheduled deposition as required by Local Rule 30.2. Id. at 6–8. The Court found

that Ms. Goble was not properly served with the subpoena, thus the Court could not

hold Ms. Goble in contempt pursuant to Rule 45(g), rendering Local Rule 30.2

inapplicable. Id.


       II.    LEGAL STANDARDS

       Federal Rule of Civil Procedure 37 governs discovery disputes between parties.

See NLRB v. Midwest Heating & Air Conditioning, Inc., 528 F. Supp. 2d 1172, 1181 (D. Kan.

2007). Under Rule 37(d), sanctions may be imposed against a party (or a party’s officer,

director, or managing agent) who fails to appear at his or her own deposition. Fed. R.

Civ. P. 37(d)(3). Such sanctions may include entering default judgment against the

party, holding the party in contempt of court, and/or ordering payment of attorney’s

fees. Id.; Fed. R. Civ. P. 37(b)(2)(A).

       Federal Rule of Civil Procedure 45 governs the procedure for obtaining discovery

from a nonparty. See Simon v. Taylor, 2014 WL 6633917, at *14 (D.N.M. Nov. 18, 2014)

(unpublished). Under Rule 45(g), the Court has the authority to “hold in contempt a

person who, having been served, fails without adequate excuse to obey the subpoena.”

Fed. R. Civ. P. 45(g) (emphasis added).

       Local Rule 30.2 provides that the failure of a deponent to appear at his or her

deposition “may be regarded as a willful failure to appear pursuant to Fed. R. Civ. P.

37(d) or contemptible conduct pursuant to Fed. R. Civ. P. 45(e), unless a motion for

                                            3
     Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 4 of 7




protective order and a notice of non‐appearance are served at least seven (7) days before

the scheduled deposition . . . .” D.N.M.LR‐Civ. 30.2.


       III.   ANALYSIS

       Plaintiff’s motion seeks sanctions against Ms. Goble and Dr. Lopez for their

failure to appear at their depositions. Plaintiff cites both Rule 37 and Rule 45. Doc. 359

at 11. However, both Ms. Goble and Dr. Lopez are nonparties. Ms. Goble is a former

attorney with the law firm of Conklin, Woodcock & Ziegler, P.C., which represents

Defendants in this case. Doc. 344‐2 at 2. Dr. Lopez is the former president of Defendant

New Mexico Institute of Mining and Technology (“NMT”), who retired from his

position in 2016. Doc. 372 at 2. Therefore, only Rule 45, which addresses subpoenas to

non‐parties, is applicable to the present motion.

       In its August 24 Order, the Court held that Ms. Goble could not be held in

contempt pursuant to Rule 45. As the Court explained:

       Service of a subpoena on a non‐party is accomplished by “delivering a
       copy to the named person.” Fed. R. Civ. P. 45(b)(1). At a minimum,
       service must be made “in a manner which reasonably insures actual
       receipt of the subpoena by the witness.” E.A. Renfroe & Co. v. Moran, 2008
       WL 1815535, at *5 (D. Colo. Apr. 18, 2008) (citing King v. Crown Plastering
       Corp., 170 F.R.D. 355, 356 (E.D.N.Y. 1997)). Service here was made on Ms.
       Goble’s former employer, two years after her employment there ended.
       Doc. 344‐2 at 2. As Defendants explain, the subpoena was delivered in an
       envelope addressed to Conklin, Woodcock & Ziegler, P.C., together with
       several other subpoenas for party and non‐party witnesses. Doc. 361 at 2
       n.1; doc. 361‐1. Plaintiff’s own process server attests that these depositions
       were delivered “in care of Irene Salazar at the law firm of Conklin,
       Woodcock, & Ziegler, P.C.” Doc. 349‐4 at 2. Plainly, the subpoena of Ms.

                                             4
      Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 5 of 7




        Goble was not delivered “to the named person.” It was Plaintiff’s
        responsibility to ensure that Ms. Goble would receive the subpoena, and
        he did not do so. Because Ms. Goble was not properly served, the Court
        could not validly hold Ms. Goble in contempt under Rule 45 for her failure
        to appear.

Doc. 371 at 7–8 (footnotes omitted). The Court finds no basis to depart from this

reasoning.1 Plaintiff’s motion for contempt and/or sanctions against Ms. Goble is

DENIED.

        The Court arrives at the same conclusion concerning Dr. Lopez. The Court

assumes arguendo that service on Defendants’ counsel could have been proper if Dr.

Lopez were still affiliated with Defendant NMT. However, because Dr. Lopez is not so

affiliated, and because there is no other basis to believe that Defendants’ counsel had

the authority to accept service on Dr. Lopez’s behalf,2 Dr. Lopez was not properly

served by service on Defendants’ counsel. To reiterate: Personal service under Rule 45

requires, at a minimum, that service is made “in a manner which reasonably insures

actual receipt of the subpoena by the witness.” Doc. 371 at 7 (quoting Moran, 2008 WL

1815535, at *5) (emphasis added). “It was Plaintiff’s responsibility to ensure that [Dr.

Lopez] would receive the subpoena, and he did not do so.” Id. at 8. Plaintiff cannot



1
  In his reply in support of the present Motion, Plaintiff raises several arguments in response to the
Court’s August 24 Order. See doc. 386 at 2–5. These arguments are duplicated in a motion for
reconsideration filed by Plaintiff on the same day. See doc. 385 at 4–9, 14–16. The Court will not address
these arguments here, as Defendants have not had an opportunity to respond to them in the context of
this motion. See M.D. Mark, Inc. v. Kerr‐McGee Corp., 565 F.3d 753, 767 n.7 (10th Cir. 2009) (arguments
raised for the first time in a reply brief are deemed waived).
2
  Dr. Lopez authorized Defendants’ counsel to accept service on his behalf effective July 15, 2020, after
Plaintiff served the subpoena on Defendants’ counsel. Doc. 350‐3 at 2.

                                                     5
     Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 6 of 7




evade this responsibility by conscripting his opposing party’s counsel into effecting

service for him. Because Dr. Lopez was not properly served with the subpoena for his

deposition, Plaintiff’s motion for contempt and/or sanctions against Dr. Lopez is

DENIED.


       IV.    DEFENDANTS’ REQUEST FOR FEES

       Defendants ask this Court for an award of its fees associated with responding to

this motion pursuant to Rule 37(a)(5)(B). Doc. 372 at 4. Defendants’ cited authority is

inapposite to the present motion. Subsection (a) of Rule 37 addresses motions to

compel discovery or disclosures. The fee provisions set forth in Rule 37(a)(5)(B) also

apply to motions for protective orders. See Fed. R. Civ. P. 26(c)(3). There is no authority

for awarding fees under Rule 37(a)(5)(B) for the denial of a motion for sanctions. Under

subsection (d), a party who prevails on a motion for sanctions may be awarded fees, but

there is no provision for the award of fees to a party who successfully defeats a motion

for sanctions. See Fed. R. Civ. P. 37(d)(3) (providing for the award of fees against “the

party failing to act” and/or that party’s attorney). Nor is an award of fees authorized by

Rule 45. See Midwest Heating & Air Conditioning, 528 F. Supp. 2d at 1181.

       Moreover, the Court finds that Defendants were not significantly inconvenienced

by the present Motion. According to correspondence between the parties, Defendants

did not begin drafting their response until the morning it was filed. Doc. 372‐1 at 1. The

resulting brief is five pages long and devoid of citations to case law. See doc. 372.

                                              6
     Case 2:17-cv-00350-MV-GBW Document 403 Filed 10/09/20 Page 7 of 7




Defendants rely primarily on this Court’s August 24 Order to argue that Plaintiff’s

Motion should be denied. While their reliance is quite reasonable, it leads the Court to

conclude that Defendants’ burden in responding to this Motion was minimal. For these

reasons, the Court will not award Defendants’ their fees at this time.


      V.     CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Contempt and Other Sanctions

Against Robin Goble and Daniel Lopez for Nonappearance at Depositions (doc. 359) is

DENIED. Both parties’ requests for fee awards are also DENIED.

      IT IS SO ORDERED.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            7
